Name: Council Regulation (EEC) No 568/76 of 15 March 1976 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 No L 67/28 Official Journal of the European Communities 15 . 3 . 76 COUNCIL REGULATION (EEC) No 568/76 of 15 March 1976 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Par ­ liament ( 1 ), Whereas Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( 2 ), as last amended by Regulation (EEC) No 1855/74 (3), lays down inter ­ vention arrangements including the compulsory buying-in of beef and veal meeting certain quality requirements ; whereas, in the light of recent ex ­ perience, it seems appropriate to provide for the possibility of suspending the intervention measures in regions where prices are relatively high, in order to avoid production for intervention purposes ; Whereas Article 18 of Regulation (EEC) No 805/68 provides for the possibility of granting of an export refund ; whereas experience has shown that the measures taken do not always give the trade the certainty as regards amounts and periods of validity of the refunds that it requires ; whereas provision should therefore be made to allow refunds to be fixed in advance, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be inserted in Article 6 of Regulation (EEC) No 805/68 : '3a . However, if during the 1976/1977 marketing year the price recorded in accordance with the preceding paragraphs on the representative markets of a Member State or of a region within a Member State is equal to or more than 95% of the guide price during a given period, the intervention measures referred to in paragraphs 1 and 3 may be partially or totally suspended in the Member State or region concerned.' Article 2 Article 18 (4) of Regulation (EEC) No 805/68 shall be replaced by the following : '4 . The Council , acting on a proposal from the Commission in accordance with the voting proce ­ dure laid down in Article 43 (2 ) of the Treaty, shall adopt general rules for the granting and advance fixing of export refunds and lay down criteria for fixing the amount of such refunds.' Article 3 This Regulation shall enter into force on 15 March 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1976. For the Council The President R. VOUEL 0 ) OJ No C 23 , 8 . 3 . 1974, p. 36. ( 2 ) OJ No L 148, 28 . 6. 1968 , p. 24. (3 ) OJ No L 195 , 18 . 7 . 1974, p. 14 .